 

Exhibit 10.1

 

CULLEN AGRICULTURAL HOLDING CORP.

 

Subscription Agreement

 

1

 

 

INSTRUCTIONS

 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING. SIGNIFICANT OBLIGATIONS AND
REPRESENTATIONS ARE CONTAINED IN THIS DOCUMENT.

 

Steps For All Investors

 

1.Fill in your name and amount of investment on Page 3.

 

Additional Steps for Individual Investors

 

1.Complete the requested information on Page 8.

2.Sign Page 10.

 

Additional Steps for Entity Investors

 

1.Complete the requested information on Page 9.

2.Sign Page 10.

3.If applicable, complete the information on Pages 11 and please sign as
indicated thereon.

 

PLEASE DELIVER TWO EXECUTED COPIES OF THE SUBSCRIPTION AGREEMENT TO:

 

Paul Vassilakos

180 Madison Ave

Suite 1702

NY, NY 10016

 

THE SUBSCRIPTION PAYMENT MUST BE WIRED AS FOLLOWS:

 

Wire your funds to the following account, maintained by Cullen Agricultural
Holding Corp.:

 

Bank:

Account #

ABA #

FAO:

 

When you wire your funds, please notify Paul Vassilakos at 646-240-4262.

 

Any questions you may have concerning these documents or the payment of your
subscription amount should be directed to Paul Vassilakos at (646) 240-4262,

 

2

 

 

Print Name of Investor:_________________________

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (“Subscription Agreement”) is being used by Cullen
Agricultural Holding Corp., a Delaware corporation (the “Company”), for a
private placement (the “Offering”) of shares of common stock, par value $0.0001
per share (the “Shares”) on the terms contained in this Subscription Agreement.

 

The above-named Investor hereby agrees as follows:

 

1.           Subscription for Securities. Investor hereby subscribes for and
agrees to purchase $_________ of Shares of the Company at a purchase price of
$0.20 per share, subject to the terms and conditions set forth in this
Subscription Agreement.

 

2.           Offering and Offering Period. The Shares are being offered in a
private placement in accordance with the terms set forth in this Subscription
Agreement. The offering is being made on a “best efforts, no minimum, $1.0
million maximum” basis, provided that the Company may increase the maximum
amount at any time prior to the Termination Date in its sole discretion without
notice to the Investor. The Company is offering the Shares until the earlier of
(i) the date by which the maximum amount of Shares being offered have been sold
or (ii) December 31, 2014, unless such latter date is extended, without notice
to the Investor, by the Company in its sole discretion to a date not later than
January 31, 2015 (such earlier date being referred to herein as the “Termination
Date”).

 

3.           Investor Delivery of Documents and Payment. Investor has tendered
to the Company two (2) completed and manually executed copies of this
Subscription Agreement. Simultaneously with submitting this Subscription
Agreement, the Investor is wiring the subscription amount in accordance with the
directions provided to Investor by the Company.

 

4.           Closing and Delivery of Securities. The closing (“Closing”) on an
Investor’s investment may occur at any time, as determined by the Company,
together with, or separate from, investments by other Investors. The Company may
accept this Subscription Agreement and have a Closing for all or any portion of
the Shares subscribed for by executing a copy hereof as provided and notifying
Investor of such acceptance. The Company’s officers, directors and affiliates
shall be entitled to purchase Shares in the Offering on the same terms as other
Investors.

 

5.           Acceptance or Rejection of Subscription; Return of Unapplied Funds.
The Company has the right to reject this subscription, in whole or in part, for
any reason and at any time prior to a Closing. In the event of the rejection of
this subscription or there is not a Closing, my subscription payment will be
promptly returned to me without interest or deduction and this Subscription
Agreement shall have no force or effect. The Shares subscribed for herein will
not be deemed issued to or owned by the Investor until one copy of this
Subscription Agreement has been executed by the Investor and countersigned by
the Company and the Closing with respect to the Investor’s subscription has
occurred.

 

6.           Offering to Accredited Investors. The Offering is limited to
“accredited investors” as defined in Section 2(15) of the Securities Act of
1933, as amended (“Securities Act”), and Rule 501(a) promulgated thereunder, and
is being made without registration under the Securities Act in reliance upon the
exemptions contained in Section 4(a)(2) of the Securities Act and applicable
state securities laws; it being understood that for purposes of the qualifying
under the $1,000,000 net worth test:

 

3

 

 

·The Investor’s primary residence shall not be included as an asset;

·Indebtedness that is secured by the Investor’s primary residence, up to the
estimated fair market value of the primary residence as of the date of this
Agreement, shall not be included as a liability (except that if the amount of
such indebtedness outstanding as of such date exceeds the amount outstanding 60
days before such date, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability); and

·Indebtedness that is secured by the Investor’s primary residence in excess of
the estimated fair market value of the primary residence shall be included as a
liability.

 

7.           Investor Representations and Warranties.

 

7.1.         Accredited Investor Status. Investor is an accredited investor
within the meaning of Section 2(15) of the Securities Act and Rule 501
promulgated thereunder.

 

7.2.         No Right to Terminate. Investor is aware that Investor is not
entitled to cancel, terminate or revoke this subscription, and any agreements
made in connection herewith will survive an individual Investor’s death or
disability. In order to induce the Company to issue and sell Shares to Investor,
Investor represents and warrants that the information relating to Investor
stated herein is true and complete as of the date hereof and will be true and
complete as of the date or dates on which Investor’s purchase of Shares becomes
effective. If, prior to the final consummation of the offer and sale of the
Shares, there should be any change in such information or any of such
information becomes incorrect or incomplete, Investor agrees to notify the
Company and supply the Company promptly with corrective information.

 

7.3.         Information About the Company and the Shares.

 

(a)          The Company has made available to Investor a copy of the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2013 and
Quarterly Reports on Form 10-Q for the quarters ended March 31, 2014 and June
30, 2014 (collectively, the “Disclosure Document”). Investor has read the
Disclosure Document together with this Subscription Agreement, and fully
understands the information set forth therein and herein.

 

(b)          Investor has been given access to full and complete information
regarding the Company as Investor has requested and has utilized such access to
Investor’s satisfaction for the purpose of verifying the information included
herein and therein, and Investor has either met with or been given reasonable
opportunity to meet with the officers of the Company for the purpose of asking
reasonable questions of such officers concerning the terms and conditions of the
Offering and the business of the Company and all such questions have been
answered to Investor’s full satisfaction. Investor has also been given an
opportunity to obtain any additional relevant information to the extent
reasonably available to the Company. After reading of such information and
materials, Investor understands that there is no assurance as to the future
performance of the Company and the Shares.

 

(c)          Investor has received no representation or warranty from the
Company or any of its officers, directors, equity holders, employees or agents
in respect of Investor’s investment in the Shares. Investor is not participating
in the Offering as a result of or subsequent to: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television, radio or the Internet or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.

 

4

 

 

7.4.         Speculative Investment. Investor is aware that the Shares are a
speculative investment that involve a high degree of risk and Investor may
suffer the total loss of its investment. Investor has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares and have obtained, in Investor’s
judgment, sufficient information to evaluate the merits and risks of an
investment in the Shares. Investor has not utilized any person as its purchaser
representative (as defined in Regulation D) in connection with evaluating such
merits and risks and has relied solely upon its own investigation in making a
decision to invest in the Shares. Investor has been urged to seek independent
advice from its professional advisors relating to the suitability of an
investment in the Shares in view of its overall financial needs and with respect
to the legal and tax implications of such investment. Investor believes that the
investment in the Shares is suitable for it based upon its investment objectives
and financial needs, and Investor has adequate means for providing for its
current financial needs and contingencies and has no need for liquidity with
respect to its investment in the Shares. The investment in the Shares does not
constitute a significant portion of Investor’s investment portfolio.

 

7.5.         Restrictions on Transfer. Investor understands that (i) the Shares
have not been registered under the Securities Act or the securities laws of
certain states in reliance on specific exemptions from registration and (ii) the
Shares cannot be resold, pledged, assigned or otherwise disposed of unless they
are subsequently registered under the Securities Act and under applicable
securities laws of certain states, or an exemption from such registration is
available. Each certificate representing the Shares will bear a restrictive
legend relating to such restrictions. In addition, Investor understands that (x)
no securities administrator of any state or the federal government has
recommended or endorsed the Offering or made any finding or determination
relating to the fairness of an investment in the Shares and (y) the Company is
relying on Investor’s representations and agreements for the purpose of
determining whether this transaction meets the requirements of the exemptions
afforded by the Securities Act and certain state securities laws.

 

7.6.         Investment Representation. Investor is purchasing the Shares for
its own account for investment and not with a view to, or for sale in connection
with, any subsequent distribution of the securities, nor with any present
intention of selling or otherwise disposing of all or any part of the Shares in
violation of the Federal securities laws. Investor understands that, although
there is a public market for the Shares, there is no assurance that such market
will continue in the future.

 

7.7.         Disqualifying Events. Investor is not subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
Regulation D of the Securities Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3)

 

7.8.         Entity Authority. If Investor is a corporation, partnership,
company, trust, employee benefit plan, individual retirement account, Keogh plan
or other tax-exempt entity, it is authorized and qualified to become an investor
in the Shares and the person signing this Subscription Agreement on behalf of
such entity has been duly authorized by such entity to do so.

 

7.9.         For Florida Residents. The Shares have not been registered under
the Securities Act, or the Florida Securities and Investor Protection Act
(“Florida Securities Act”), by reason of specific exemptions thereunder relating
to the limited availability of the offering. The Shares cannot be sold,
transferred or otherwise disposed of to any person or entity unless subsequently
registered under the Securities Act or the Florida Securities Act, if such
registration is required. Pursuant to Section 517.061(11) of the Florida
Securities Act, when sales are made to five (5) or more persons in Florida, any
sale made pursuant to Subsection 517.061(11) of the Florida Securities Act will
be voidable by such Florida purchaser either within three (3) days after the
first tender of consideration is made by the purchaser to the issuer, an agent
of the issuer, or an escrow agent, or within three (3) days after the
availability of the privilege is communicated to such purchaser, whichever
occurs later. In addition, as required by Section 517.061(11)(a)(3) of the
Florida Securities Act and by Rule 69W-500.005(5)(a) thereunder, if Investor is
a Florida resident Investor may have, at the offices of the Company, at any
reasonable hour, after reasonable notice, access to the materials set forth in
such Rule that the Company can obtain without unreasonable effort or expense.

 

5

 

 

8.           Indemnification. Investor hereby agrees to indemnify and hold
harmless the Company, its officers, directors, shareholders, employees, agents
and attorneys against any and all losses, claims, demands, liabilities, and
expenses (including reasonable legal or other expenses incurred by each such
person in connection with defending or investigating any such claims or
liabilities, whether or not resulting in any liability to such person or whether
incurred by the indemnified party in any action or proceeding between the
indemnitor and indemnified party or between the indemnified party and any third
party) to which any such indemnified party may become subject, insofar as such
losses, claims, demands, liabilities and expenses (a) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact made by
Investor and contained herein or (b) arise out of or are based upon any breach
by Investor of any representation, warranty or agreement made by Investor
contained herein

 

9.           Severability; Remedies. In the event any part or parts of this
Subscription Agreement are found to be void, the remaining provisions of this
Subscription Agreement are nevertheless binding with the same effect as though
the void part or parts were deleted.

 

10.         Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the law that
might otherwise govern under applicable principles of conflicts of law thereof.

 

11.         Counterparts. This Subscription Agreement may be executed in one or
more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument. The execution of this
Subscription Agreement may be by actual or facsimile signature.

 

12.         Benefit. Except as otherwise set forth herein, this Subscription
Agreement is binding upon and inures to the benefit of the parties hereto and
their respective heirs, executors, personal representatives, successors and
assigns.

 

13.         Notices. All notices, offers, acceptance and any other acts under
this Subscription Agreement (except payment) must be in writing, and is
sufficiently given if delivered to the addressees in person, by overnight
courier service, facsimile, electronic transmission (including via email) or, if
mailed, postage prepaid, by certified mail (return receipt requested), and will
be effective three days after being placed in the mail if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy or other electronic transmission (including via email), in
each case addressed to a party. All communications to Investor should be sent to
Investor’s address on the signature page hereto. All future communications to
the Company should be sent to:

 

 

CULLEN AGRICULTURAL HOLDING CORP.

c/o Graubard Miller

405 Lexington Avenue

New York, New York 10174

Attention: David Alan Miller

Telephone: 307-734-2645

 

14.         Oral Evidence. This Subscription Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof. This Subscription Agreement may not be
changed, waived, discharged, or terminated orally, but rather, only by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver, discharge or termination is sought.

 

6

 

 

15.         Paragraph Headings. Paragraph headings herein have been inserted for
reference only and will not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part, any of the terms or
provisions of this Subscription Agreement.

 

16.         Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements contained herein will survive the
delivery of, and the payment for, the Shares.

 

 

[SIGNATURE PAGES FOLLOW]

 

7

 

 

INDIVIDUAL and JOINT INVESTORS – Complete All Information

Additional information may be requested

 

Investor’s Name:   

 

Date of Birth:      SSN/Tax ID:   

 

Co-Investor Name:   

 

Date of Birth:      SSN/Tax ID:   

 

Home Street Address:   

 

City:     State:     Zip Code:  

 

Mailing Street Address:  

 

City:     State:     Zip Code:  

 

Work Phone:      Home Phone:   

 

E-Mail Address:   

 

8

 

 

ENTITY INFORMATION – Complete All Information

 

Entity Name:   

 

Tax ID:      State of Formation:   

 

Company Street Address:   

 

City:     State:     Zip Code:   

 

Primary Contact:      Title:  

 

Telephone Number:      Fax Number:   

 

Email Address:    

 

9

 

 

SIGNATURE PAGE

 

I/We am(are) affirming that all the information contained herein is true and
correct to the best of my/our knowledge and belief, including the attached
schedule. If I am signing on behalf of an entity or trust I represent I have the
authority to make investment decisions for the entity. I also understand that a
background/credit check maybe conducted for the purposes of detecting and
deterring money laundering.

 

      Signature   Date

 

    Print Name           Title (if applicable)  

 

      Signature   Date

 

    Print Name  

 

    Title (if applicable)  

 

The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms.

 

CULLEN AGRICULTURAL HOLDING CORP.

 

      Name   Title:

 

    Date  

 

10

 

 

Additional Information

 

Trusts (Complete for all Trustees and Person who have Contributed Assets):

 

 

    Name  

 

Please check the appropriate box:

 

¨  Trustee     ¨  Contributed Assets

 

 

    Name  

 

Please check the appropriate box:

 

¨  Trustee     ¨  Contributed Assets

 

 

    Name  

 

Please check the appropriate box:

 

¨  Trustee     ¨  Contributed Assets

 

11

 